ACCEPTED
                                                                                                     03-16-00839-CV
                                                                                                           14545667
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                 1/4/2017 9:08:45 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK



                                                               Kurt Kuhn | kurt@kuhnhobbs.com
                                              3307 Northland Drive, Suite 310 |RECEIVED
                                                                                Austin, TexasIN78731
                                                              Tel 512.476.6005  | Fax OF
                                                                         3rd COURT      512.463.6002
                                                                                           APPEALS
                                                                             AUSTIN, TEXAS
                                                                        1/4/2017 9:08:45 AM
                                                                          JEFFREY D. KYLE
                                    January 4, 2017                             Clerk




Jeffrey D. Kyle, Clerk
Third Court of Appeals                                                                 via e-filing
P.O. Box 12547
Austin, Texas 78711

      Re:    No. 03-16-00839-CV
             National Media Corporation and Acme Partnership, L.P. v. The City of Austin

Dear Mr. Kyle:

       I represent Appellants, National Media Corporation and Acme Partnership,
L.P., in the above-referenced appeal. I am writing to notify the Court that I will be
out of the country March 11-19, 2017, on a pre-paid family vacation. I request that
no oral arguments or deadlines be set in the case during that time period, if at all
possible. Thank you for your courtesy.
                                                       Sincerely,




                                                 __________________________
                                                     Kurt Kuhn


cc:   via e-service:
      Chris Edwards